Citation Nr: 1126790	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, to include service in the Republic of Vietnam and receipt of the Combat 
Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, the evidence of record indicates that the Veteran's currently-diagnosed bilateral hearing loss is etiologically related to his military service, to include in-service acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with respect to the issues of entitlement to service connection for bilateral hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran contends that he suffers from bilateral hearing loss as a result of his active military service.  Specifically, he asserts that he suffered acoustic trauma in service, to include gunfire, hand grenade detonations, jet noise, and helicopter noise.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, as a result of an October 2007 VA audiology exam, the Veteran was diagnosed with normal-to-moderately-severe sensorineural hearing loss, bilaterally.  Audiometric testing clearly shows hearing loss as defined by VA regulation for compensation purposes.  The Veteran also indicated that he also experienced tinnitus.  As the evidence demonstrates a current diagnosis of bilateral hearing loss, the first element of Shedden has been met.

As for the second requirement for service connection, that of a disease or injury incurred or aggravated during service, Board will address this question in two parts.  First, with respect to the presence of hearing loss in service, service treatment records are silent with respect to treatment or diagnosis of hearing loss.  Further, while he reported having hearing loss, running ears, and ear, nose, or throat trouble at his discharge examination, the Veteran's September 1968 Report of Medical Examination at separation, showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
10
N/A
10
LEFT
10
10
10
N/A
10

However, despite there being no evidence of a hearing loss disability in service, recognition must be given to the fact that the Veteran's military occupational specialty (MOS) was Infantry Direct Fire Crewman, and that he was awarded the Combat Infantryman Badge (CIB) denoting his participation in combat.   His statements of being exposed to noise in service are consistent with his military occupation.  Furthermore, the examiner at the Veteran's October 2007 VA audiological examination opined that his tinnitus was as least as likely as not caused by in-service noise exposure.  Thus, in giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  Element (2) of Shedden has been met.

Turning to the critical element (3) of Shedden, at the Veteran's October 2007 VA audiology examination, the examiner opined that his currently-diagnosed hearing loss was less likely as not (less than 50/50 possibility) caused by or a result of in-service noise exposure.  The examiner based this opinion on the fact that the September 1968 Report of Medical Examination at separation showed normal hearing thresholds from 500 to 4000 hertz.  However, as mentioned above, the same examiner opined that the Veteran's currently-diagnosed tinnitus was as least as likely as not caused by in-service noise exposure.  

Nevertheless, at his March 2011 Travel Board hearing, the Veteran testified that he first noticed a problem with his hearing at the time of his discharge in September 1968.  He further testified that his hearing never improved since then.  He indicated that he worked as a parts packager, tile tradesmen, and tile contractor in the years following his separation from service, but that he was never exposed to the levels of noise in these civilian occupations to which he was exposed in service.  The undersigned found the Veteran's testimony as to the onset of his hearing loss and continuity of symptomatology to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").



In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

Here, the Board finds that in the aggregate, the evidence both for and against the Veteran's claim are of approximately equal probative value and persuasiveness.  Indeed, although service treatment records did not demonstrate hearing loss disability on his September 1968 separation examination, the Veteran indicated at the time that he did experience hearing loss.  Although the October 2007 VA examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his military service, the Board has conceded in-service noise exposure given the circumstances of the Veteran's service.  Moreover, the examiner does not appear to have taken the Veteran's competent lay history into proper account.  The Board also finds the Veteran's statements as to continuity of symptomatology (he asserts that he has experienced hearing loss since service) to be credible.  Thus, because there is at least an approximate balance of positive and negative evidence regarding the issue at hand, the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred during or as a result of service.

To the extent that there is any reasonable doubt as to the relationship of the Veteran's current bilateral hearing loss to his period of service, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran's current bilateral hearing loss was incurred in or aggravated by service.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


